Citation Nr: 0324135	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  95-03 600	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by a body twitch, claimed as due to herbicide 
exposure.

2.  Evaluation of acne, rated as noncompensably disabling 
from November 12, 1991.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision by the 
Phoenix, Arizona RO that, in part, denied a claim of 
entitlement to service connection for a disability manifested 
by a body twitch, claimed as due to herbicide exposure.  The 
RO notified the veteran of this action by a letter in June 
1994.  In January 1995, jurisdiction of his case was 
transferred to the Pittsburgh, Pennsylvania RO.  The veteran 
testified at a hearing at the RO in March 1995 and before a 
Veterans Law Judge (VLJ) in Washington, D.C. in May 1999.  
Thereafter, in September 1999, the Board remanded the claim 
for additional development.  In August 2000, the Board 
notified the veteran that, because the Board no longer 
employed the VLJ who conducted his May 1999 hearing, he was 
entitled to another Board hearing.  That same month, the 
veteran replied and stated that he did want another hearing 
before a VLJ in Washington, D.C.  Such a hearing was 
conducted before the undersigned VLJ in November 2000.  

This matter is also on appeal following a January 2001 rating 
decision by the Pittsburgh, Pennsylvania RO, which 
effectuated a grant of service connection previously awarded 
by the Board for acne due to herbicide exposure, and assigned 
a zero percent evaluation from November 12, 1991.  In a 
statement from the veteran's representative in August 2003, 
it was noted that the veteran no longer wanted to attend a 
hearing that was scheduled before a VLJ in Washington, D.C. 
in September 2003.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that an appeal from an 
original award does not raise the question of entitlement to 
an increased rating, but instead is an appeal of an original 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the rating issue on 
appeal as a claim for a higher evaluation of an original 
award.  Analysis of such issue requires consideration of the 
rating to be assigned effective from the date of award of 
service connection-in this case, November 12, 1991.

The Board lastly notes that, in written statements received 
from the veteran in October 2001 and October 2002, he raised 
the issue of entitlement to an increased rating for multiple 
scars of the face, chin, eyelids, necks, and ears.  This 
issue is referred to the RO for appropriate action.

(The issue of entitlement to a higher evaluation for acne, 
rated as noncompensably disabling from November 12, 1991, 
will be addressed in the remand that follows this decision.)


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

2.  The veteran does not have a disability manifested by a 
body twitch that is attributable in-service herbicide 
exposure.


CONCLUSION OF LAW

The veteran does not have a disability manifested by a body 
twitch that is the result of herbicide exposure during active 
military service.  38 U.S.C.A. §§ 1110, 1113, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) 
(2002); 67 Fed. Reg. 67,792 (Nov. 7, 2002); 68 Fed. Reg. 
34,539 (June 10, 2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2002).  If a reasonable doubt arises 
regarding such a determination, it will be resolved in the 
veteran's favor.  38 C.F.R. § 3.102 (2002).

The Board notes that a significant change in the law has 
taken place with respect to the adjudication of claims based 
upon exposure to Agent Orange during service in Vietnam.  On 
December 27, 2001, the President signed the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Pub. L. 
No. 107-113, 115 Stat. 976 (2001).  That new statute, in 
pertinent part, redesignated and amended 38 U.S.C.A. 
§ 1116(f) to provide that, for purposes of establishing 
service connection for a disability or death resulting from 
exposure to an herbicide agent, including a presumption of 
service connection under this section, a veteran who, during 
active military, naval, or air service, served in Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed during 
such service to an herbicide agent of the kind specified in 
section 1116, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116 (as amended by 
VEBEA, Pub. L. No. 107-103, 115 Stat. 976 (Dec. 27, 2001)).

Prior to December 27, 2001, the provisions of 38 U.S.C.A. § 
1116 and its implementing regulations found at 38 C.F.R. § 
3.307(a)(6)(iii), were interpreted as providing that, if a 
veteran who served on active duty in Vietnam during the 
Vietnam era develops one of the listed diseases which is 
presumed to have resulted from exposure to herbicides under 
38 C.F.R. § 3.309(e), the veteran was then presumed to have 
been exposed to Agent Orange or similar herbicide.  
McCartt v. West, 12 Vet. App. 164 (1999).  In other words, 
the presumption took effect only if the veteran had one of 
the listed diseases specifically enumerated under 38 C.F.R. 
§ 3.309(e).  Now, the law as it currently stands provides a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam Era, eliminating the 
requirement that a veteran must also have one of the 
conditions specifically enumerated under 38 C.F.R. § 3.309(e) 
(2002).  

The last date on which such a veteran shall be presumed to 
have been exposed to a herbicide agent shall be the last date 
on which he or she served in the Republic of Vietnam during 
the Vietnam era.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2002).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, or may be presumed to have 
been exposed to such an agent, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. 
§ 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 
38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform disease consistent 
with chloracne; Type 2 diabetes; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda (PCT); 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e) (2002).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, PCT, or acute and subacute 
peripheral neuropathy must have become manifest to a degree 
of 10 percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (2002).  (Under 38 U.S.C. § 1116(a)(2)(F), 
as added by § 201(c) of the VEBEA, the requirement that 
respiratory cancers must be manifested within 30 years 
following service in the Republic of Vietnam was eliminated.  
See 68 Fed. Reg. 34,539 (June 10, 2003).)  

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 41,442-41,449, and 61 Fed. Reg. 57,586-
57,589 (1996); Notice, 64 Fed. Reg. 59,232-59,243 (Nov. 2, 
1999).  

Notwithstanding the provisions establishing a presumption, 
which arose out of the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), 
and the Agent Orange Act of 1991, Public Law No. 102-4, § 2, 
105 Stat. 11 (1991), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that a 
claimant is not precluded from establishing service 
connection with proof of direct incurrence.  Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 
1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  
See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  

The record in this case reflects that the veteran served in 
the Republic of Vietnam during the Vietnam era.  His service 
personnel records indicate that he was awarded several 
decorations, including the Purple Heart Medal for wounds 
received during combat in the Republic of Vietnam in June 
1968.  In this regard, such awards confirm that the veteran 
indeed served in combat in Vietnam during the Vietnam era.  

As noted above, under the newly enacted 38 U.S.C. § 1116(f), 
as added by § 201(c) of the VEBEA, exposure to herbicides for 
all veterans who served in Vietnam during the Vietnam Era is 
presumed.  See 68 Fed. Reg. 34,539 (June 10, 2003).  
Accordingly, exposure to Agent Orange during service, as 
claimed by the veteran, is established.  Furthermore, there 
is no affirmative evidence establishing that the veteran was 
not exposed to such an agent during that service.  

Although the veteran is presumed to have been exposed to 
Agent Orange during service, the Board notes that a 
disability manifested by a body twitch is not considered one 
of the presumptive diseases and, therefore, the presumptive 
provisions of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e) 
cannot be relied upon by the veteran to establish service 
connection.  38 C.F.R. § 3.309.  As noted in the discussion 
below, there is no indication that any body twitching 
experienced by the veteran is the result of one of the 
diseases for which the presumption applies.

Because service connection may not be allowed on a 
presumptive basis for the veteran's claim, the evidence must 
now show that such disability was incurred in or aggravated 
by service on a direct basis in order for the veteran to 
prevail.

A review of the veteran's service medical records, including 
a September 1968 Medical Board examination report, reveals no 
complaints, diagnoses, and/or treatment for body twitches or 
body twitch-like symptoms.  Thereafter, there is no post-
service private or VA medical evidence of any findings 
pertaining to a disability manifested by a body twitch until 
correspondence from L.K., D.O., was received in February 
1993.  Dr. L.K. noted that the veteran's body twitches and 
facial twitches were bothersome to the veteran, but that the 
veteran had not received treatment for them.  

Private treatment reports from Dr. F.C. indicated that the 
veteran had frequent muscle twitching in April 1995 and 
persistent muscle twitching in May 1995.  The remaining 
private or VA records, however, do not mention problems 
associated with any disability manifested by a body twitch.  
Such records also include the medical records associated with 
a Social Security Administration (SSA) disability benefits 
award.  SSA records indicate that the veteran was found to be 
disabled since separation from service due to disorders for 
which service connection has already been granted.

The Board acknowledges that correspondence from Dr. L.K. in 
February 1993 indicates that the veteran had developed a body 
twitch.  Notably, however, subsequently prepared medical 
records on file show that the veteran's records were 
consistently negative for such a twitch.  In January 2001, 
the Board remanded the case to obtain a VA medical opinion on 
the question of whether the veteran suffered from an 
involuntary body twitch, the current disease process causing 
the body twitch, if any, and the medical probabilities that 
such disability was attributable to military service or to an 
already service-connected disability.  

Pursuant to the Board's January 2001 remand, a VA examination 
was conducted in February 2002.  The VA examination report 
contains a description of the veteran's history and 
examination findings.  The examiner noted that the veteran 
himself was not aware of any movements and had no difficulty 
due to involuntary movements.  The veteran's wife reported 
that occasionally she noticed the veteran wrinkling his nose 
or making a snorting noise while sitting and relaxing.  Such 
actions were not frequent and the veteran's wife did not 
think it was a problem.  Examination revealed no involuntary 
movements.  The assessment was the veteran did not have any 
involuntary movement disorder.

The Board notes that what is significant about the evidence 
of record is what it does not include.  Even assuming that 
the veteran experienced body twitches as a result of in-
service exposure to herbicides and continued to have them, 
the medical evidence does not show that the veteran currently 
has any definitely diagnosed malady underlying his complaints 
of symptomatology associated with body twitches.  In fact, 
after the veteran's most recent VA examination conducted in 
February 2002, the examiner could not identify any current 
disability.  Significantly, the veteran himself denied any 
specific problems with involuntary movements.  Although 
earlier findings, as noted above, indicate that private 
physicians noted that the veteran may have had body twitches, 
such findings were not confirmed by subsequently prepared 
treatment or examination reports, including the most recent.  

In reaching the above conclusion, the Board has considered 
the statements and testimony of the veteran and his wife 
regarding body twitch problems, but the veteran does not have 
current disability by medical diagnosis.  The Board notes 
that, while the veteran and others who knew him are competent 
to recite problems, especially specific injury or symptoms he 
may have experienced during service and since, medical 
evidence is required to show current diagnosis, or a nexus to 
the difficulties the veteran may have experienced during or 
due to service.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay witnesses are 
competent to describe painful experiences and symptoms that 
result therefrom).  It is the absence of such medical 
evidence in this case that leads the Board to conclude that 
service connection for disability manifested by a body twitch 
due to herbicide exposure is not warranted.  For the reasons 
enunciated, the January 2000 and February 2002 VA examination 
reports showing no disability are of greater weight than the 
veteran's own suggestions of disability due to military 
service.  Even those examiners who once noted twitching did 
not diagnose any chronic underlying disease process.

The Board notes that the veteran's representative contends 
that the provisions of 38 U.S.C.A. § 1154(b) are applicable 
to the instant claim.  Even conceding, however, that the 
veteran served in combat for the purposes of provisions of 
38 U.S.C.A. § 1154(b) and its implementing regulation, at 
most this would suggest that the veteran was indeed treated, 
as claimed, for body twitch complaints in service.  The 
provisions of 38 U.S.C.A. § 1154(b) do not operate in the 
instant appeal to establish the presence of a current 
diagnosis of disability manifested by a body twitch.

In light of the foregoing, it is the Board's conclusion that 
the greater weight of evidence is against the claim of 
entitlement to service connection for disability manifested 
by a body twitch.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claim that would in turn give rise to a reasonable 
doubt in favor of the veteran, the benefit-of-the-doubt rule 
is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II.  Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claim, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), which was signed into law on 
November 9, 2000.  This law is applicable to all claims filed 
on or after the date of enactment of the VCAA - November 9, 
2000 - or filed before the date of enactment and not yet 
final as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); VAOPGCPREC 11-00; cf. 
Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding 
that only section 4 of the VCAA, amending 38 U.S.C. § 5107, 
was intended to have retroactive effect); Kuzma v. Principi, 
2003 U.S. App. LEXIS 17678 (Fed. Cir. Aug. 25, 2003).  The 
Board has also considered the final regulations that VA 
issued to implement these statutory changes.  See Duty to 
Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date, (with exceptions not pertinent here).  A 
discussion of the pertinent VCAA and regulatory provisions 
follows.  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.159(b)(2) (2002).  The purpose of the first notice is to 
advise the claimant of any information, or any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  In this case, the 
veteran's application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  
38 U.S.C.A. § 5103(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the veteran is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
those cases where notice is provided to the claimant, notice 
is to be provided to advise that if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 
45,630, details the procedures by which VA will carry out its 
duty to provide notice.  

In reviewing the amended 38 U.S.C.A. § 5103(a), the Board 
finds that VA has complied with the notice requirements 
contained in § 5103(a).  From the outset, the RO has informed 
the veteran of the bases on which it decided the claim for 
service connection for disability manifested by a body twitch 
due to herbicide exposure and of the elements necessary to be 
granted the benefit sought.  Initially, the RO notified the 
veteran in May 1994 of the denial of his claim and sent the 
veteran notice of such denial in a letter dated in June 1994.  
In response to his notice of disagreement, the RO issued the 
veteran a statement of the case (SOC) in December 1994 that 
addressed the entire development of his claim up to that 
point.  The SOC addressed the procedural aspects of the case, 
provided a recitation of the pertinent statutes and 
regulations, particularly the laws applicable to the service 
connection claim, and discussed the application of the 
evidence to the veteran's claim.  

In considering the VCAA, the Board most recently remanded the 
veteran's claim of service connection in January 2001.  Such 
development included directing the RO to notify the veteran 
of the VCAA and consider the application of the VCAA to the 
veteran's claim, as well as obtaining a medical opinion.  
Furthermore, the RO wrote to the veteran in June 2002 and 
informed him of the VCAA and of VA's duty to assist him in 
the development of his claim of service connection for 
disability manifested by a body twitch due to herbicide 
exposure.  The need for specific evidence from the veteran 
was discussed and the veteran was informed that he could 
request assistance in obtaining any outstanding evidence.

The veteran was provided a supplemental SOC (SSOC) in July 
1995, April 2000, and October 2002, which reviewed the 
accumulated evidence and restated the bases for the denial of 
his claim.  Each document notified the veteran of the 
development of his claim, a recitation of the pertinent 
statutes and regulations, and discussion of the application 
of each to the evidence.  Each communication also informed 
the veteran of what was required of him-namely, the need to 
present evidence of a current disability and of a nexus 
between such disability and service.  Quartuccio, 16 Vet. 
App. at 183.  

In reviewing the requirements found at 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b), the Board cannot find any absence of 
notice in this case.  As reviewed above, the veteran has been 
provided notice regarding the type of evidence needed to 
prove his claim.  He also has been provided assistance in 
obtaining the evidence.  Numerous documents sent by the RO 
collectively show that the RO notified the veteran of the 
development of his claim, the type of evidence needed to 
prove his claim, and of which evidence, if any, would be 
obtained by the veteran, and which evidence, if any, would be 
retrieved by VA.  38 U.S.C.A. § 5103(a) (West 2002).  In 
doing so, VA also provided the veteran with a recitation of 
the pertinent statutes and regulations, and discussion of the 
application of each to the evidence.  In summary, the Board 
finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
newly promulgated 38 C.F.R. § 3.159(b).  See Quartuccio, 16 
Vet. App. at 187.  

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  This section 
of the VCAA and new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)). 

In this case, the veteran was afforded the opportunity to 
identify any outstanding pertinent medical records regarding 
his claim and there is no outstanding evidence to be 
obtained, either by VA or the veteran.  To the extent 
possible, VA has obtained all pertinent records from sources 
identified by the veteran with regards to his claim, 
including his VA treatment records, private medical records, 
and SSA records.  The veteran also provided testimony at 
personal hearings in March 1995, May 1999, and November 2000.  
VA offered the veteran opportunity to testify at yet another 
Board hearing in September 2003; however, the veteran elected 
not to attend.

Moreover, the record shows that VA has tried to assist in the 
veteran in obtaining certain medical opinions he claims exist 
to support his claim.  Beginning in September 1999, the RO 
sent a letter to the veteran asking him to submit information 
from Drs. F.C. and L.K.  He did not respond.  In June 2002, 
the RO sent a letter to the veteran asking him to submit 
information from Drs. F.C., L.K., and F.H.  The RO also 
informed the veteran to submit any medical opinions that Dr. 
L.K. or F.H. had pertaining to his body twitch.  The RO also 
informed the veteran that if he needed assistance to obtain 
such treatment reports, which had not been previously 
submitted, the RO would assist the veteran but he had to 
complete and submit the attached VA Form 21-4142 (consent 
form).  In response to the RO's June 2002 letter, the veteran 
noted that Dr. F.C. had been called to active duty and the 
veteran was unable to contact him.  The veteran noted that 
Dr. L.K. remained in Arizona. 

In August 2002, the RO sent letters to Drs. F.C., L.K., and 
F.H. and noted that to assist the veteran, the RO requested 
that each physician provide any medical opinion formed with 
respect to the veteran's body twitch and its relationship to 
the veteran's military service and or its relationship to 
exposure to Agent Orange.  In response to the RO's August 
2002 letters, the veteran sent a written statement in 
September 2002 indicating that this should have been done 
prior to a SOC issued in August 2002.  The letter to Dr. L.K. 
was returned to VA with the notation that the recipient had 
moved and left no forwarding address.  A letter from Dr. F.H. 
was received in September 2002 indicating that, without the 
veteran's signed consent, a release of information was not 
possible.  In response, the RO sent the veteran a letter and 
attached VA Form 21-4142 informing him to complete the form 
so that VA could obtain a medical opinion from Dr. F.H.  The 
veteran did not return the consent form.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2002).  In this case, the veteran was afforded 
VA examinations in January 2000 and February 2002, and the 
February 2002 VA examiner has provided an opinion regarding 
the veteran's contention of service connection.  An 
additional examination or medical opinion being unnecessary, 
the Board finds that the RO has satisfied the duty-to-assist 
obligations with respect to medical examinations.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claim.  The veteran has 
not alleged that there is any outstanding evidence that would 
support his contentions, other than that already requested of 
him.  Moreover, the Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that VA has complied 
with the duty-to-assist requirements found at 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c)-(e).

Given that VA has satisfied its duties to notify and to 
assist the veteran in this case, a remand for further action 
under the VCAA will serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, further development of this claim 
and further expending of VA's resources are not warranted.  


ORDER

Service connection for disability manifested by a body 
twitch, claimed as due to herbicide exposure, is denied.


REMAND

As noted above, the VCAA includes an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits, 
and of which information or evidence, if any, the veteran is 
expected to obtain and submit, and of which evidence will be 
retrieved by VA.  38 U.S.C.A. § 5103(a) and (b) (West 2002); 
see also Quartuccio, 16 Vet. App. at 187.

Recent decisions by the Court have mandated that VA ensure 
strict compliance with the provisions of the VCAA.  See, 
e.g., Quartuccio, 16 Vet. App. at 183.  It cannot be said, in 
this case, that VA has satisfied its duty to notify the 
veteran of what is needed to substantiate the claim for a 
higher evaluation of acne, rated as noncompensably disabling 
from November 12, 1991, particularly the information or 
evidence required of the veteran and the evidence that VA 
will obtain.  38 U.S.C.A. § 5103(a) (West 2002).  

The Board notes that, although the RO sent the veteran a 
letter in June 2002 informing him of the passage of the VCAA 
and providing him information with respect to the claim of 
service connection for disability manifested by a body twitch 
due to herbicide exposure, the RO did not specifically 
indicate what it would take to substantiate the veteran's 
claim for a higher evaluation for acne. 

The Board also notes that by regulatory amendment effective 
August 30, 2002, substantive changes were made to the 
schedular criteria for evaluating the skin.  See 67 Fed. Reg. 
49,590 (2002).  Because this change took effect during the 
pendency of the veteran's appeal, the question arises as to 
which set of rating criteria applies.  See Kuzma, supra (the 
rule of Karnas v. Derwinski, 1 Vet. App. 308 (1991), that the 
version most favorable to the claimant be applied when there 
has been a change in rating criteria has been overruled to 
the extent that it conflicts with authority established by 
the U.S. Supreme Court and the Federal Circuit).  

In this regard, the record reflects that the RO has not had 
the opportunity to consider the veteran's claim for a higher 
evaluation of acne under the new schedular criteria, and he 
has not been afforded a VA examination that addresses the 
amended criteria.  It should be noted at this point that the 
new regulations cannot be applied prior to their effective 
date.  38 U.S.C.A. § 5110 (West 2002).  Nevertheless, because 
Fenderson requires that the Board consider the entire period 
since November 12, 1991, even the period after the change in 
criteria, a new examination is warranted.  38 C.F.R. § 19.9 
(2002).  

For the reasons set out above, the Board will remand this 
case for compliance with the notice and duty-to-assist 
provisions contained in the VCAA and to ensure the appellant 
has had full due process of law.  

1.  The RO must review the claims files 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) are fully complied with and 
satisfied, to the extent required by law.  
See Quartuccio, supra.  The veteran 
should be specifically told of the 
information or evidence he should submit, 
if any, and of the information or 
evidence that VA will yet obtain with 
respect to his claim, if any.  
38 U.S.C.A. § 5103(a) (West 2002).  He 
should also be told of the period for 
response as set forth in 38 U.S.C.A. 
§ 5103(b) (West 2002), if applicable. 

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers where he has received treatment 
for his acne since January 2001 to the 
present.  The RO should assist the 
veteran in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2002).  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

3.  Then, the RO should schedule the 
veteran for a VA dermatological 
examination to assess the severity of his 
service-connected acne.  The claims file, 
a copy of this remand, the former and 
revised rating criteria for 38 C.F.R. 
§ 4.118, along with any additional 
evidence obtained pursuant to the 
requests above, should be made available 
to the examiner for review.  The 
examination report is to reflect that 
such a review of the claims file was 
made.  Clinical findings should be 
elicited so that both the old and new 
rating criteria may be applied.  See 
38 C.F.R. § 4.118 (2002); 67 Fed. Reg. 
49,596-99 (July 31, 2002) (to be codified 
at 38 C.F.R. § 4.118).  

The examiner should report the extent of 
any exfoliation, exudation, or itching.  
The examiner should note the frequency of 
any exfoliation, exudation, or itching.  
The examiner should also indicate whether 
the veteran's disability is on a 
nonexposed surface or a small area.  The 
examiner should state if the veteran has 
extensive lesions or marked 
disfigurement.  If disfigurement is 
noted, the severity thereof should be 
specifically noted.  The examiner should 
also state whether the veteran's 
disability is exceptionally repugnant. 
The examiner should note whether the 
veteran has any ulceration or crusting, 
and any systemic or nervous 
manifestations as a result of the skin 
problem.  See 38 C.F.R. §4.118 
(Diagnostic Codes 7800, 7806) (2001).  
All findings should be reported in 
detail.  The rationale for all opinions 
should be explained in detail.  

The examiner should also state whether 
the veteran has superficial acne 
(comedones, papules, pustules, 
superficial cysts) of any extent; deep 
acne (deep inflamed nodules and pus-
filled cysts) affecting less than or more 
than 40 percent of the face and neck, or; 
deep acne other than on the face and 
neck.  See 67 Fed. Reg. 49,596-99 (July 
31, 2002) (to be codified at 38 C.F.R. 
§ 4.118).  (In considering the extent of 
the veteran's acne problem, the examiner 
should not consider scarring of the face, 
chin, eyelids, neck, and ears due to 
acne.  This disability has been 
separately rated and is not on appeal 
before the Board.)

4.  The RO should ensure that the 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If the report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

5.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  

6.  Then, the RO should re-adjudicate the 
claim.  If the benefit sought is denied, 
a SSOC should be issued.  The SSOC should 
contain, among other things, a summary of 
the evidence received since the last SOC 
was issued in August 2002.  38 C.F.R. 
§ 19.31 (2002).  If the veteran does not 
appear for the examination, the SSOC 
should include reference to the 
provisions of 38 C.F.R. § 3.655 (2002).  
The veteran and his representative should 
be afforded an opportunity to respond.

After the expiration of the period allowed for response, see 
38 U.S.C.A. § 5103(b) (2002), if applicable, the case should 
be returned to the Board.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



